    Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 1 of 7 PageID #: 298



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

SOLAS OLED LTD.,                                  §
                                                  §
          Plaintiff,                              §
                                                  §
         v.                                       §
                                                  §
                                                               Case No. 2:19-CV-00152-JRG
SAMSUNG DISPLAY CO., LTD.,                        §
SAMSUNG ELECTRONICS CO., LTD, and                 §
SAMSUNG ELECTRONICS AMERICA,                      §
INC.,                                             §

          Defendants.

                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Monday, October 5,       *Jury Selection – 9:00 a.m. in Marshall, Texas
    2020

    Monday, August 31,       *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge
    2020                     Rodney Gilstrap

    Monday, August 24,       *Notify Deputy Clerk in Charge regarding the date and time by
    2020                     which juror questionnaires shall be presented to accompany by jury
                             summons if the Parties desire to avail themselves the benefit of using
                             juror questionnaires1

    Monday, August 24,       *Notify Court of Agreements Reached During Meet and Confer
    2020
                             The parties are ordered to meet and confer on any outstanding
                             objections or motions in limine. The parties shall advise the Court of
                             any agreements reached no later than 1:00 p.m. three (3) business
                             days before the pretrial conference.




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
    Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 2 of 7 PageID #: 299




    Monday, August 24,      *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
    2020                    Proposed Verdict Form, Responses to Motions in Limine, Updated
                            Exhibit Lists, Updated Witness Lists, and Updated Deposition
                            Designations

    Monday, August 17,      *File Notice of Request for Daily Transcript or Real Time Reporting.
    2020
                            If a daily transcript or real time reporting of court proceedings is
                            requested for trial, the party or parties making said request shall file
                            a notice with the Court and e-mail the Court Reporter, Shelly
                            Holmes, at shelly_holmes@txed.uscourts.gov.

    Monday, August 10,      File Motions in Limine
    2020
                            The parties shall limit their motions in limine to issues that if
                            improperly introduced at trial would be so prejudicial that the Court
                            could not alleviate the prejudice by giving appropriate instructions to
                            the jury.

    Monday, August 10,      Serve Objections to Rebuttal Pretrial Disclosures
    2020

    Monday, August 3,       Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
    2020                    Disclosures

    Monday, July 20, 2020   Serve Pretrial Disclosures (Witness List, Deposition Designations,
                            and Exhibit List) by the Party with the Burden of Proof

    Monday, July 13, 2020   *Response to Dispositive Motions (including Daubert Motions).
                            Responses to dispositive motions that were filed prior to the
                            dispositive motion deadline, including Daubert Motions, shall be due
                            in accordance with Local Rule CV-7(e), not to exceed the deadline
                            as set forth in this Docket Control Order.2 Motions for Summary
                            Judgment shall comply with Local Rule CV-56.

    Monday, June 29, 2020   *File Motions to Strike Expert Testimony (including Daubert
                            Motions)

                            No motion to strike expert testimony (including a Daubert motion)
                            may be filed after this date without leave of the Court.

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.


                                                -2-
Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 3 of 7 PageID #: 300




Monday, June 29, 2020   *File Dispositive Motions

                        No dispositive motion may be filed after this date without leave of
                        the Court.

                        Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                        Motions to extend page limits will only be granted in exceptional
                        circumstances. Exceptional circumstances require more than
                        agreement among the parties.

Monday, June 22, 2020   Deadline to Complete Expert Discovery

Monday, June 8, 2020    Serve Disclosures for Rebuttal Expert Witnesses

Monday, May 18, 2020    Deadline to Complete Fact Discovery and File Motions to Compel
                        Discovery

Monday, May 18, 2020    Serve Disclosures for Expert Witnesses by the Party with the Burden
                        of Proof

Wednesday, April 22,    Comply with P.R. 3-7 (Opinion of Counsel Defenses)
2020

Wednesday, April 1,     *Claim Construction Hearing – 1:30 p.m. in Marshall, Texas before
2020                    Judge Rodney Gilstrap

Wednesday, March 18,    *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)
2020

Wednesday, March 11,    *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)
2020

Wednesday, March 4,     Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)
2020

Wednesday, February     Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
19, 2020                Submit Technical Tutorials (if any)

                        Good cause must be shown to submit technical tutorials after the
                        deadline to comply with P.R. 4-5(a).

Wednesday, February     Deadline to Substantially Complete Document Production and
19, 2020                Exchange Privilege Logs

                        Counsel are expected to make good faith efforts to produce all
                        required documents as soon as they are available and not wait until
                        the substantial completion deadline.



                                          -3-
Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 4 of 7 PageID #: 301




Wednesday, February         Comply with P.R. 4-4 (Deadline to Complete Claim Construction
12, 2020                    Discovery)

Wednesday, February         File amendment to Joint Claim Construction Statement, to the extent
12, 2020                    required by added or amended constructions following completion of
                            P.R. 3-4(a) document production

Earlier of Thursday,        Parties exchange preliminary constructions and extrinsic evidence
February 6, 2020 or 21      for any new claim terms, phrases, or clauses identified by Solas. (P.R.
days after Defendants       4-2) Parties may propose amendments to their existing preliminary
serve written notice that   constructions at this time, as well.
they have complied
with P.R. 3-4(a)

Earlier of Thursday,      Solas may propose additional claim terms, phrases, or clauses which
January 30, 2020 or 14 it contends should be construed (P.R. 4-1)
days after Defendants
serve written notice that
they have complied
with P.R. 3-4(a)

Wednesday, January          File Response to Amended Pleadings
29, 2020

Thursday, January 16,       Comply with P.R. 3-4(a) (Documents Sufficient to Show Operation
2020                        of Accused Instrumentalities) for documents that require approval
                            under the Act on Prevention of Leakage and Protection of Industrial
                            Technology (“IAT”) of the Republic of Korea.

                            To the extent that Defendants receive the required approvals under
                            the IAT prior to this deadline, upon approval, Defendants shall make
                            a good faith effort to promptly produce the documents they have been
                            approved to produce. To the extent Defendants are unable to produce
                            the documents they have been approved to produce within 5 business
                            days of receiving such approval under the IAT, Defendants shall
                            provide prompt notice to Solas and will work in good faith to resolve
                            the issue in an efficient manner.

                            Defendants shall serve Solas with written notice when they believe
                            that they have completed their production of documents under P.R.
                            3-4(a).

Wednesday, January          *File Amended Pleadings
15, 2020
                            It is not necessary to seek leave of Court to amend pleadings prior to
                            this deadline unless the amendment seeks to assert additional patents.



                                               -4-
    Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 5 of 7 PageID #: 302




    Wednesday, January 8,   Comply with P.R. 4-3 (Joint Claim Construction Statement)
    2020

    Wednesday, December     Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)
    18, 2019

    Monday, December 9,     Comply with P.R. 4-1 (Exchange Proposed Claim Terms)
    2019

    Monday, December 2,     Comply with Standing Order Regarding Subject-Matter Eligibility
    2019                    Contentions3

    Monday, December 2,     Comply with P.R. 3-3 & 3-4(b) (Invalidity Contentions)
    2019
                            Comply with P.R. 3-4(a) with respect to documents that do not
                            require approval under the Act on Prevention of Leakage and
                            Protection of Industrial Technology ("IAT") of the Republic of Korea

    Wednesday, November     *File Proposed Protective Order and Comply with Paragraphs 1 & 3
    13, 2019                of the Discovery Order (Initial and Additional Disclosures)

                            The Proposed Protective Order shall be filed as a separate motion
                            with the caption indicating whether or not the proposed order is
                            opposed in any part.

    Wednesday, November     *File Proposed Docket Control Order and Proposed Discovery Order
    6, 2019
                            The Proposed Docket Control Order and Proposed Discovery Order
                            shall be filed as separate motions with the caption indicating whether
                            or not the proposed order is opposed in any part.

    Wednesday, October      Join Additional Parties
    23, 2019

    Monday, October 7,      Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
    2019
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

       Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will

3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf


                                               -5-
 Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 6 of 7 PageID #: 303



benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”




                                                -6-
Case 2:19-cv-00152-JRG Document 43 Filed 11/08/19 Page 7 of 7 PageID #: 304




      So Ordered this
      Nov 7, 2019




                                     -7-
